Title: From Thomas Jefferson to David Gelston, 12 November 1802
From: Jefferson, Thomas
To: Gelston, David


          
            Sir
            Washington Nov. 12. 1802.
          
          The motives which induce the writer of a letter to withold his name are generally suspicious, but not however always blameable. I consider anonymous letters as sufficient foundation for enquiry into the facts they communicate. as the person who is the subject of the inclosed letter is I presume within your department, I inclose it to you merely that you may do in the case exactly what you would have done had it been addressed to you instead of me. men of worth do sometimes languish in an obscurity from which they would be raised were their worth known. whether that is the present case your enquiries may decide; and if it be so, I have no doubt you would keep him in your eye as a person to be taken care of. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
         